1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                     DISTRICT OF NEVADA
17   ERIC V. SANTOS,                                  Case No.: 2:18-cv-01439-JCM-CWH
18

19                                                    STIPULATION AND ORDER TO
                    Plaintiffs,
20                                                    EXTEND TIME FOR PLAINTIFF TO
     vs.                                              RESPOND TO MOTION TO DISMISS
21                                                    [FIRST REQUEST]
     EXPERIAN INFORMATION SOLUTIONS,
22
     INC.; EQUIFAX INFORMATION SERVICES
23   LLC; TRANSUNION, LLC; and WELLS
     FARGO HOME MORTGAGE,
24
                    Defendants.
25          Plaintiff Eric V. Santos (“Plaintiff”), by and through his counsel of record, and Defendant
26
     Trans Union, LLC (“Trans Union”) have agreed and stipulated to the following:
27
            1.      On August 3, 2018, Plaintiff filed a Complaint [ECF Dkt. 1].
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 1
1           2.       On September 18, 2018, Trans Union filed a Motion to Dismiss the Complaint
2
     [ECF Dkt.19].
3
            3.       On October 2, 2018, Plaintiff filed an Amended Complaint [ECF Dkt. 24].
4
            4.       On October 16, 2018 Trans Union moved to dismiss the Amended Complaint [ECF
5

6    Dkt. 26].

7           5.       Plaintiff’s Response is due October 30, 2018.
8
            6.       Plaintiff and Trans Union have agreed to extend Plaintiff’s response ten days in
9
     order to allow the parties to continue exploring settlement with additional time to respond to the
10
     motion. Accordingly, the parties request this brief extension for Plaintiff to respond to Trans
11

12   Union’s Motion to Dismiss Amended Complaint until November 9, 2018. This stipulation is

13   made in good faith, is not interposed for delay, and is not filed for an improper purpose.
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ///
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 2
1          IT IS SO STIPULATED.
2
           Dated October 28, 2018.
3

4    KNEPPER & CLARK LLC                          LEWIS BRISBOIS BISGAARD & SMITH

5    /s/ Matthew I. Knepper                       /s/ Jason G. Revzin
6    Matthew I. Knepper, Esq.                     Jason G. Revzin, Esq.
     Nevada Bar No. 12796                         Nevada Bar No. 8629
7    Miles N. Clark, Esq.                         6385 S. Rainbow Blvd., Suite 600
     Nevada Bar No. 13848                         Las Vegas, NV 89118
8    10040 W. Cheyanne Ave., Suite 170-109        Email: jason.revzin@lewisbrisbois.com
9    Las Vegas, NV 89129
     Email: matthew.knepper@knepperclark.com      Counsel for Defendant Trans Union LLC
10   Email: miles.clark@knepperclark.com
11   HAINES & KRIEGER LLC
12   David H. Krieger, Esq.
     Nevada Bar No. 9086
13   8985 S. Eastern Avenue, Suite 350
     Henderson, NV 89123
14   dkrieger@hainesandkrieger.com
15   Counsel for Plaintiff

16                                             Santos v. Equifax information Services, LLC et al
                                                                      2:18-cv-01439-JCM-CWH
17

18                             ORDER GRANTING
            STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
19                  MOTION TO DISMISS AMENDED COMPLAINT
20

21         IT IS SO ORDERED.

22                              ________________________________________
                                UNITED STATES DISTRICT JUDGE
23

24                                                 Dated: _______________
                                                           October 29, 2018

25

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 3
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 4
